DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 11-24 are withdrawn. Claims 1-10 are presently examined. 

Information Disclosure Statement
The information disclosure statements filed 11/15/2019 and 1/28/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. They have been placed in the application file, but the information referred to therein has not been considered. No copy of JP S62-176504 is provided, instead just an English translation of the abstract is.
Priority
The instant Office action relies on Han (US 2021/0106051). Although the 35 USC 371 date of Han is after the effective filing date of the instant application, Han claims benefit of foreign priority based on Korean patent applications 10-2017-0040787 and 10-2017-0046938, which were filed prior to applicant’s effective filing date of 5/15/2017. Subject matter disclosed in the two Korean applications as well as Han will therefore be considered prior art to the claimed invention, while subject matter described in Han but not in the two Korean applications will not be considered prior art to the claimed invention. It is noted, however, that descriptions in the Korean applications need not meet the enablement requirement of 35 USC 112(a) to provide support for such subject matter. See 35 USC 102(d) and MPEP § 2154.01(b). Copies of the Korean applications, their English machine translations are provided for applicant’s reference, and a hand translation of KR 10-2017-0040787 prepared by Schreiber Translations, Inc. are provided. As used in the instant Office action, the terms “Han,” “the disclosure of Han,” “Han discloses,” etc., refer only to subject matter that is prior art to the instantly claimed invention, and not to any subject matter that may be disclosed by Han but is not prior art to the claimed invention.
Claim Interpretation
Regarding claims 9 and 10, the claim limitations are directed to the method of producing the claimed liquid tobacco extract. The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, for the purposes of this Office action, the claims will be interpreted as if they required only the claimed product, a liquid tobacco extract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2021/0106051) in view of O’Connell (US 8,479,747).

Regarding claim 1, Han discloses an aerosol generating apparatus including a cigarette insertion portion into which a cigarette is inserted and a vaporizer configured to heat a liquid composition to generate aerosol and discharge the generated aerosol toward the inserted cigarette (abstract). The vaporizer has a liquid storage unit for storing the liquid composition [0013], which is considered to meet the claim limitation of a first chamber since it is evident that the storage unit must completely surround the liquid to prevent it from leaking. The liquid composition is flavored and scented [0015]. The aerosol gains a tobacco flavor by passing through the cigarette [0054], indicating that the cigarette must contain the tobacco flavor which is an inhalable medium. The cigarette is contained in a cradle containing an inner space to receive the cigarette of the aerosol generating apparatus [0018], which is considered to meet the claim limitation of a second chamber. Han does not explicitly disclose the tobacco material of the liquid being a liquid tobacco extract.
O’Connell teaches a tobacco extract (abstract) in a liquid composition combined with glycerin (column 5, lines 12-23). The tobacco extract itself is an aqueous solution and is therefore a liquid (column 4, lines 28-41). O’Connell additionally that this tobacco extract is used in electronic smoking devices (column 3, lines 6-16) to provide sufficient potency (column 2, lines 39-47) when delivering tobacco flavor (column 4, lines 9-23).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavored liquid of Han for the liquid tobacco extract of O’Connell. One would have been motivated to do so since Han discloses a flavored liquid for use in an aerosol generating apparatus and O’Connell teaches a liquid tobacco extract that provides sufficient potency and flavor in an electronic smoking device.

Regarding claim 2, Han discloses that liquid is transferred to a heating element by a liquid transfer means, and the aerosol generated by heating the liquid is then discharged towards the cigarette through an airflow passage [0013]. Together the liquid transfer means and airflow passage must evidently provide fluid communication between the two chambers.

Regarding claim 3, it is evident that the cigarette is solid since Han discloses that it is a single component with a distinct shape ([0039], figure 1A, reference numeral 10).

Regarding claim 4, Han discloses cigarette includes a tobacco raw material [0015].

Regarding claim 5, Han discloses that the liquid composition is vaporized by an atomizer [0040].

Regarding claim 6, Han discloses that the cigarette is heated by a heating module containing a heating element to form an aerosol [0041], which is considered to be an atomizer since it the material in the cigarette must have been atomized to form the aerosol.

Regarding claims 7 and 8, O’Connell teaches that the liquid composition comprises glycerin (column 5, lines 12-23).

Regarding claims 9 and 10, modified Han teaches all the claim limitations as set forth above. O’Connell additionally teaches a liquid composition containing glycerin (column 5, lines 12-23) and a tobacco extract (abstract) formed in water (column 4, lines 28-41) for use in electronic smoking devices (column 3, lines 6-16), which appears to fall within the scope of the claimed liquid tobacco extract.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed composition is identical to the composition of modified Han since there is no evidence of record establishing a nonobvious difference between the two compositions. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) and MPEP § 2113.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,375,996 (hereafter referred to as Aoun) in view of O’Connell (US 8,479,747). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Aoun claims a cartridge for use with an apparatus for generating an inhalable medium, the cartridge comprising a container for holding a liquid and a receptacle for receiving a solid material, the cartridge being arranged such that volatilized liquid exiting the container can flow, in the form of at least one of a vapor or an aerosol, through the solid material received by the receptacle in use (claim 17). The receptacle is a chamber (claim 22). Aoun does not explicitly disclose the liquid comprising a liquid tobacco extract.
O’Connell teaches a tobacco extract (abstract) in a liquid composition combined with glycerin (column 5, lines 12-23). The tobacco extract itself is an aqueous solution and is therefore a liquid (column 4, lines 28-41). O’Connell additionally that this tobacco extract is used in electronic smoking devices (column 3, lines 6-16) to provide sufficient potency (column 2, lines 39-47).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid of Aoun for the liquid tobacco extract of O’Connell. One would have been motivated to do so since Aoun claim a liquid for use in an aerosol generating apparatus and O’Connell teaches a liquid tobacco extract that provides sufficient potency in an electronic smoking device. 

Regarding claims 3 and 4, Aoun claims that the solid material comprises tobacco (claim 21).

Regarding claim 5, Aoun claims that the cartridge has a heater that volatilizes the liquid in use (claim 18). It is evident that the heater is an atomizer since Aoun claims that the cartridge forms an aerosol during use (claim 17).

Regarding claim 6, Aoun claims that the cartridge has a heater that volatilizes the liquid in use (claim 18). It is evident that the heater is an atomizer since the heater heats but does not cause a chemical reaction by burning the solid.

Regarding claims 9 and 10, O’Connell teaches the liquid composition containing glycerin (column 5, lines 12-23) and a tobacco extract (abstract) formed in water (column 4, lines 28-41) for use in electronic smoking devices (column 3, lines 6-16), which appears to fall within the scope of the claimed liquid tobacco extract.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22-29 of U.S. Patent No. 10,426,199 (hereafter referred to as Turner) in view of O’Connell (US 8,479,747). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Turner claims a cartridge for use with an apparatus for generating an inhalable medium, the cartridge comprising a liquid container for holding a liquid, a receptacle for holding a solid material, which is considered to meet the claim limitation of a chamber since it receives the solid flavor material, wherein the cartridge is arranged such that liquid from the liquid container flows as a vapor or aerosol through the solid material (claim 1). Turner does not explicitly claim the liquid comprising a liquid tobacco extract.
O’Connell teaches a tobacco extract (abstract) in a liquid composition combined with glycerin (column 5, lines 12-23). The tobacco extract itself is an aqueous solution and is therefore a liquid (column 4, lines 28-41). O’Connell additionally that this tobacco extract is used in electronic smoking devices (column 3, lines 6-16) to provide sufficient potency (column 2, lines 39-47).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid of Turner for the liquid tobacco extract of O’Connell. One would have been motivated to do so Turner claims a liquid for use in an aerosol generating apparatus and O’Connell teaches a liquid tobacco extract that provides sufficient potency in an electronic smoking device.

Regarding claim 2, Turner claims that the vapor or aerosol formed by the liquid reaches the solid through a channel (claim 1).

Regarding claim 3, Turner claims that the tobacco is contained in the receptacle (claim 11).

Regarding claim 4, Turner claims that the solid material comprises tobacco (claim 13).

Regarding claim 5, Turner claims that the cartridge comprises a heater associated with the liquid container to volatilize the liquid (claim 4). It is evident that the heater is an atomizer since it generates an aerosol (claim 1).

Regarding claim 6, Turner claims that the cartridge comprises a heater associated with the receptacle to volatilize the solid (claim 5). It is evident that the heater is an atomizer since the heater heats but does not cause a chemical reaction by burning the solid.

Regarding claims 7 and 8, O’Connell teaches that the liquid tobacco extract is dissolved in glycerin (column 5, lines 12-23).

Regarding claims 9 and 10, O’Connell teaches the liquid composition containing glycerin (column 5, lines 12-23) and a tobacco extract (abstract) formed in water (column 4, lines 28-41) for use in electronic smoking devices (column 3, lines 6-16), which appears to fall within the scope of the claimed liquid tobacco extract.

Claims 1, 3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-9, 14-20 and 22 of copending Application No. 15/764,581 (hereafter referred to as Hepworth) in view of O’Connell (US 8,479,747). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Hepworth claims an apparatus for generating an inhalable medium, the apparatus comprising a containing for holding a liquid and an annular receptacle for receiving a material. The inhalable medium is heated to form a vapor or aerosol that passes through the material receiving in the annular receptacle and entrains one or more constituents of the material (claim 1). The material is in solid form (claim 20). Hepworth does not explicitly claim the liquid containing a liquid tobacco extract.
O’Connell teaches a tobacco extract (abstract) in a liquid composition combined with glycerin (column 5, lines 12-23). The tobacco extract itself is an aqueous solution and is therefore a liquid (column 4, lines 28-41). O’Connell additionally that this tobacco extract is used in electronic smoking devices (column 3, lines 6-16) to provide sufficient potency (column 2, lines 39-47).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid of Hepworth for the liquid tobacco extract of O’Connell. One would have been motivated to do so since Hepworth claims a liquid for use in an aerosol generating apparatus and O’Connell teaches a liquid tobacco extract that provides sufficient potency in an electronic smoking device.

Regarding claim 3, Hepworth claims that the receptacle has the material claimed therein (claim 16).

Regarding claim 5, Hepworth claims a heater for volatilizing liquid held in the container to generate a flow of at least one of a vapor or an aerosol in use (claim 7). It is evident that the heater is an atomizer since it generates an aerosol.

 Regarding claims 7 and 8, O’Connell teaches that the liquid tobacco extract is dissolved in glycerin (column 5, lines 12-23).

Regarding claims 9 and 10, O’Connell teaches the liquid composition containing glycerin (column 5, lines 12-23) and a tobacco extract (abstract) formed in water (column 4, lines 28-41) for use in electronic smoking devices (column 3, lines 6-16), which appears to fall within the scope of the claimed liquid tobacco extract.

Claims 1, 3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13 and 15 of copending Application No. 16/346,940 (hereafter referred to as Yilmaz) in view of O’Connell (US 8,479,747). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1 and 3, Yilmaz claims an aerosol provision article for use with an aerosol provision device for generating an inhalable medium comprising an aerosol comprising a first chamber for containing a first substance that is heatable to generate an aerosol, wherein the first substance is a liquid, and a second chamber for receiving a second substrance, wherein the second chamber is downstream of the first chamber, the aerosol provision article being arranged such that in use the aerosol existing the outlet of conduit passes through the second substance received in the second chamber (claim 1). The second substance is a solid material (claim 12). Yilmaz does not explicitly claim the liquid comprising a liquid tobacco extract.
O’Connell teaches a tobacco extract (abstract) in a liquid composition combined with glycerin (column 5, lines 12-23). The tobacco extract itself is an aqueous solution and is therefore a liquid (column 4, lines 28-41). O’Connell additionally that this tobacco extract is used in electronic smoking devices (column 3, lines 6-16) to provide sufficient potency (column 2, lines 39-47).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the liquid of Hepworth for the liquid tobacco extract of O’Connell. One would have been motivated to do so since Yilmaz claims a liquid for use in an aerosol generating apparatus and O’Connell teaches a liquid tobacco extract that provides sufficient potency in an electronic smoking device.

Regarding claim 2, Yilmaz claims a conduit that extends through the first chamber, the conduit having an inlet through which aerosol generated from the first substance can enter the conduit and an outlet through which the aerosol can exit the conduit (claim 1). The conduit is considered to meet the claim limitation of a channel.

Regarding claim 4, Yilmaz claims the solid material comprising tobacco (claim 13).

Regarding claim 5, Yilmaz claims a heater associated with the first chamber for volatilizing the liquid held in the first chamber in use (claim 8). It is evident that the heater is an atomizer since it generates an aerosol (claim 1).

Regarding claims 7 and 8, O’Connell teaches that the liquid tobacco extract is dissolved in glycerin (column 5, lines 12-23).

Regarding claims 9 and 10, O’Connell teaches the liquid composition containing glycerin (column 5, lines 12-23) and a tobacco extract (abstract) formed in water (column 4, lines 28-41) for use in electronic smoking devices (column 3, lines 6-16), which appears to fall within the scope of the claimed liquid tobacco extract.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Han’s priority application aHan’sKR 10-2017-0040787 does not teach a liquid composition containing tobacco material prior to applicant’s priority date. However, the hand translation of KR-10-2017-0040787 prepared by Schreiber Translations, Inc. states that the liquid cartridge is composed of various scents so that the user can select the taste and scent by selected the liquid cartridge according to his or her preference [0012] and that tobacco is a possible taste in the device [0046]. Although Han may not disclose a tobacco flavored liquid prior to applicant’s priority date, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tobacco flavor in the form of a tobacco extract to the liquid of Han since O’Connell teaches that this is a potent flavoring in liquids used in electronic smoking devices.

Regarding the rejections under nonstatutory double patenting, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues O’Connell does not teach using its tobacco extract in a hybrid smoking device, however, such a change would have been obvious to one of ordinary skill in the art since O’Connell teaches advantages associated with using tobacco extract in smoking devices containing liquid in general, which necessarily includes hybrid smoking device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747